IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs November 6, 2012

               MICHAEL A. VIRGA v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Putnam County
                      No. 05-0629    Leon C. Burns, Jr., Judge


                No. M2012-00305-CCA-R3-PC - Filed January 25, 2013


The petitioner, Michael A. Virga, appeals from the post-conviction court’s denial of his
petition for post-conviction relief from his first degree felony murder and aggravated arson
convictions. On appeal, he argues that he received the ineffective assistance of counsel and
that he was denied the right to trial by a fair and impartial jury. After review, we affirm the
denial of post-conviction relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and J OHN
E VERETT W ILLIAMS, JJ., joined.

Ricky L. Jenkins, Sparta, Tennessee, for the appellant, Michael A. Virga.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Senior Counsel;
Randall A. York, District Attorney General; and Anthony J. Craighead, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

       The petitioner was convicted by a Putnam County Criminal Court jury of first degree
felony murder and aggravated arson based on his burning down the house trailer where he
resided, which resulted in the death of his girlfriend, Rochelle Hinrich. State v. Michael A.
Virga, No. M2008-00209-CCA-R3-CD, 2009 WL 537560, at *1, *5 (Tenn. Crim. App.
Mar. 3, 2009), perm. app. denied (Tenn. June 15, 2009). He was sentenced to concurrent
terms of life imprisonment and twenty years. Id. at *8. This court affirmed the petitioner’s
convictions on direct appeal, id. at *12, and the Tennessee Supreme Court denied his
application for permission to appeal.

       The underlying facts of the petitioner’s case were recited by this court on direct
appeal as follows:

              In the late night or early morning of August 7 and 8, 2005, firefighters
      responding to a fire at a trailer in a neighborhood on Shag Rag Road in
      Cookeville, Tennessee, discovered a female’s body in the bedroom of the
      trailer. Agents from the Tennessee Bomb and Arson Section investigated the
      scene. During the investigation, the [petitioner] and his roommate, Steve
      Tracey, who lived at the trailer with the victim, were present at the scene. The
      agents interviewed the [petitioner], who confessed to setting the trailer on fire.

              On November 8, 2005, a Putnam County grand jury indicted the
      [petitioner] on three counts. Count I alleged that the [petitioner] “did
      unlawfully, intentionally and with premeditation kill Rochelle Hinrich in
      violation of T.C.A. § 39-13-202,” Count II alleged that the [petitioner] killed
      the victim “during the perpetration of or attempt to perpetrate arson in
      violation of T.C.A. § 39-13-202,” and Count III alleged that the [petitioner]
      committed aggravated arson by “unlawfully and knowingly damag[ing] a
      structure with one person therein by means of a fire without the consent of all
      persons who had possessory, proprietary or security interest therein in
      violation of T.C.A. § 39-14-302.” Prior to trial, the State dismissed the
      premeditated murder charge (Count I) and proceeded on the theories of
      aggravated arson and felony murder resulting from aggravated arson (Counts
      II and III).

                                   Suppression Hearing

              The [petitioner] filed a pretrial motion to suppress arguing that his
      statements given to law enforcement agents were “unlawful because they were
      involuntary due to the severe intoxication of the [petitioner],” because “[t]he
      [petitioner] had not had any sleep and did not understand what was happening
      at the time he gave the statement,” and because “[t]he statement was not
      written by the [petitioner] and does not accurately reflect the oral statement
      given by the [petitioner].” The statement at issue was given to Agents Scott
      Greenwood and Greg Whittaker of the Tennessee Bomb and Arson Section.
      The confession reads, in full,

                    On 8-8-2005 at [approximately] 12:00 [a.m.] I Michael

                                             -2-
      A. Virga was asleep on the couch at my [m]obile [h]ome. I
      woke-up, I had been very upset about my bills. I decided that
      I was going to set the [h]ouse on fire. I went outside and got
      the gas can that had [approximately] 1/4 gal[lons] of gas inside
      it. I then went back into the house trailer and poured gas along
      the front of the T.V. I then went over to the stove and got a ½
      gallon of cooking oil and I poured the oil on the stove[,] the
      refrigerator[,] and microwave and counter-tops. I then went
      back over to the sink area and lit[ ] the oil. I then left and went
      over to where that I had poured the gas out and lit[ ] it. When
      I lit[ ] the gas it flashed up and my nose and hair caught on fire.
      I reached and grabbed the gas jug and threw it down as I was
      going out the front-door. I then ran around the [m]obile home
      and turned left and went to the back door. When I got to the
      back door I meet Steve, I ask him where Rochelle was, Steve
      said that he thought that she was still inside. I then went inside
      the back door and went into mine and Rochelle[’s] bed-room
      and felt around on the bed trying to see if I could find Rochelle,
      I couldn’t find her. I was having trouble bre[a]thing, I [was]
      also having trouble seeing. I finally got outside the bedroom
      door as I was leaving I burned my arm as I[ ] went [through] the
      door-way. I got outside and stood away from the fire and
      watched it burn. I was very upset and a police officer had to
      physically restrained [sic]. This all being due to the fact that I
      knew I had set the [m]obile home on fire.

              Steve Tracey had no knowledge of the arson. I just woke
      up and decided that if I could get rid of the [m]obile home that
      me and [Rochelle] would not have no more worr[ie]s and we
      would not be[ ] fighting anymore. I Michael A. Virga didn’t
      [plan] this fire, I just woke-up from the couch and decided to do
      it.

              I give this statement of my own free will, no promises or
      threats have been made. I fully understand my Miranda Rights.

       The statement was signed by the [petitioner]. The document indicated
that it was “taken by” Agent Whittaker and “witness[ed]” by Agent
Greenwood.


                                      -3-
       The trial court held a hearing on the motion to suppress, and defense
counsel argued that “the court should consider that [the petitioner] had been
severely intoxicated the night before, that he had been sleep deprived and did
not understand when he gave the statement that . . . the written statement did
not reflect his oral statement given to the officers.”

        The State called Agent Scott Greenwood of the Tennessee Bomb and
Arson Section. Agent Greenwood testified that he had been assigned to
investigate the trailer fire and the death of the victim. He reported to the scene
at approximately 2:00 a.m. on August 8, 2005, but, when he first arrived, the
[petitioner] was being treated for burn wounds at the hospital. He testified
that on the “morning” of August 8, the [petitioner] returned to the scene;
however, Agent Greenwood did not speak with him during this time. At some
point, the [petitioner] left the scene with Mr. Tracey, his roommate, and he
returned about 30 minutes to an hour later with a 12-pack of beer. Agent
Greenwood instructed law enforcement personnel to prevent the [petitioner]
from consuming any of the beer because he wanted to speak with him later.
Agent Greenwood testified that he then spoke with the [petitioner] at the
scene. He stood two or three feet from the [petitioner], who did not appear
intoxicated.

       The [petitioner] was later transported to the Putnam County Sheriff’s
Department for further questioning about the suspected arson. Agent
Greenwood testified that, to his understanding, Agent Whittaker had
administered the [petitioner] his Miranda warnings. He said, “We actually
have a sheet that lists them all out,” and the [petitioner] signed the sheet. He
described the protocol that he followed during the interview, “We’ll talk to
them, get a statement from them, take notes from that and then write out the
statement, read the statement back to them, make sure that that is . . . their
word and then have them sign the bottom of the sheet.” According to Agent
Greenwood, at no time during the interview did the [petitioner] object to the
accuracy of the written statement. He testified that the [petitioner] signed and
dated the statement at 6:45 p.m., August 8, 2005. Agent Greenwood also
drew a diagram of the trailer and “had [the petitioner] point out on the
diagram . . . where he did everything and what order he did it in and then . .
. had him sign off on it.” Agent Greenwood testified that the [petitioner] did
not appear sleep-deprived or intoxicated during the interview.

      On cross-examination, Agent Greenwood acknowledged that he was
not aware that, when the [petitioner] was admitted to the hospital earlier that

                                       -4-
        morning, he had a .16 blood alcohol content.1 He testified that the [petitioner]
        had “a burn on his nose and a burn on one of his arms.” Agent Greenwood
        stated that the [petitioner] did not complain and did not appear to be suffering
        from any pain during the interview. He also noted that the [petitioner] seemed
        fairly calm during the interview.

               Agent Whittaker’s testimony was substantially similar to that of Agent
        Greenwood. Agent Whittaker interviewed the [petitioner] immediately before
        he confessed. He said, “[T]he [petitioner] started out by saying he had
        nothing to do with it, then he became emotional, started crying and said he did
        it.” He testified that the [petitioner] did not appear “too intoxicated” or “too
        sleep deprived” to “know what he was doing.” Agent Whittaker hand-wrote
        the [petitioner]’s statement and, along with Agent Greenwood, reviewed the
        accuracy of the statement with the [petitioner].

                On cross-examination, Agent Whittaker noted that the [petitioner]
        never fell asleep during the course of the interview. The [petitioner] only
        complained that he needed an inhaler, and Agent Whittaker attempted to
        arrange for an inhaler. He admitted that no video or audio recordings existed
        of the interview.

                The [petitioner] testified in the suppression hearing that, after the fire,
        he was taken to the hospital for “[s]moke inhalation and . . . second degree
        burns on [his] arm and on [his] face and [his] nose and [his] cheek” but that
        he refused any medication from the hospital. He was released from the
        hospital at approximately 6:05 a.m. He then returned to the scene of the fire.
        He testified that he and his roommate, Mr. Tracey, left the scene for
        approximately one and a half to two hours. During this time, the [petitioner]
        testified that he purchased alcohol. He purchased a 40-ounce beer to “slam
        down” to “calm [his] nerves,” then returned to the scene.

               The [petitioner] testified that he had been drinking alcohol “[a]ll day”
        on August 7 prior to the fire. He said, “I started drinking around 9:30 or
        10:00 that morning, so I was pretty drunk.”

               The [petitioner] estimated that he was taken to the Sheriff's Department
        at 1:30 or 2:00 p.m. on August 8. He testified that he did not remember much

        1
          Although defense counsel asked this question, he never presented any evidence during the motion
hearing to establish that the [petitioner], in fact, had a .16 blood alcohol concentration at the hospital.

                                                   -5-
of his interview with law enforcement officers. He said, “I don’t remember
really too much of anything from that night until the next morning when I
woke up or afternoon. I didn’t have no sleep for almost thirty six hours.” On
cross-examination, he clarified that he had slept from 12:00 or 1:00 a.m. until
6:30 or 7:00 a.m. on August 7, and he briefly slept from approximately 10:30
p.m. the night of August 7 until the fire woke him around 12:00 a.m. on
August 8. The [petitioner] testified that he only remembered discussing a gas
can during the interview. When asked why he could not remember, he
responded, “It was very little sleep, I mean . . . I slept with my girlfriend nine
years and everything. And I walked out with a pair of shorts. I tried to go
back and get her, I mean . . . being burned I in my mind was just kind of stuck
somewhere else.” He said that, during the interview with the agents, “[he]
wasn’t intoxicated, trashed intoxicated. But . . . [he] slammed that forty
[ounce beer] pretty quick.”

         On cross-examination, the [petitioner] stated that he had not met or
encountered Agents Greenwood and Whittaker prior to August 8. He
explained that he worked as a painter and, on August 7, the day leading to the
fire, he had “a job” at 7:45 a.m. He stated that he would drink during his jobs.
He testified, “I usually brought a couple of beers with me and leave [the
victim] some. We’d usually leave around 11:00, 11:30, I’d bring up another
twelve-pack and bring it to her, sit there and have another couple of beers.”
He described himself as a “heavy drinker” of 14 years. The [petitioner]
explained that he could drink “a couple of beers and . . . have a buzz and hide
it, not be staggering around and slurring [his] words, but still be buzzed.” He
could drink a six-pack of beer and perform his job as a painter.

         The [petitioner] stated that he did not eat breakfast or lunch on August
7, and he only “nibbled” at dinner. He said, “We went home around 11:00
[a.m.], brought our beer, I started drinking more . . ., we went back to the job,
. . . we sat there for about an hour drinking more beer, packing our tools up.
I didn’t even go back, I didn’t even work after that, I just went in and packed
up my tools and left [be]cause I had too much of a buzz.” He testified that he
fell asleep on the couch around 11:00 p.m. He maintained that he did not set
the fire.

       The [petitioner] rode in a law enforcement vehicle to the Sheriff’s
Department for questioning. He stated that he did not feel he was “free to
leave,” and he explained, “[W]hen I first got there I asked if I could go out
and have a cigarette, they wouldn’t let me go out unless somebody went with

                                       -6-
me. I couldn’t go to the bathroom unless one of the detectives went with me.”
The [petitioner] testified that, although he had not been formally charged with
any crime, he thought he was under arrest at the time of the interview.

        When confronted with the written statement of his confession, the
[petitioner] said, “It’s a statement but I’m not saying that’s what I said.” He
acknowledged that he signed the statement and the diagram of the trailer. The
[petitioner] testified that he was basically “blacked out” when he gave his
statement to the agents. He only remembered mentioning about a gas can
because “[he] had a gas can sitting out by the trailer, with no gas in it usually.
[Because] Steve used it, too. There was an RV the owner of the, the landlord
had, and Steve had a tendency of running over there and ciphoning [sic] gas
out of it.”

        At the close of the hearing, defense counsel argued, “The entire facts
taken together . . . indicates under the law that the statement that he gave was
not voluntary and should be suppressed.” The trial court noted that “factors
that the court is to consider [are] the characteristics of the [petitioner], his age,
intelligence, mental condition, physical condition, criminal experience,
background, the length of interrogation. . . . And the court in this case has
looked at and considered all these factors.” The trial court credited the agents’
testimony about the [petitioner]’s sobriety and demeanor and noted that the
statement at issue was “very detailed . . . about what happened.” The trial
court also found the [petitioner]’s testimony not credible, and it denied the
[petitioner]’s motion to suppress. In a written order, the trial court found that
“[petitioner]’s statement given to the investigators on August 7, 2005[,] was
given knowingly, voluntarily, and intelligently, and is therefore admissible.”

                                       Trial

       At trial, the State first called Beulah Jean Thompson, the victim’s
mother. She testified that the victim was 32 years old at the time of her death.
She stated that the victim had dated the [petitioner] for nine years, and they
had lived at trailer “number C” at Shag Rag Road for four or five months
before the victim’s death. She last spoke with the victim at 9:58 p.m. on
August 7, 2005. She testified, “I was supposed to go over and pick [the
victim] up the next day after work, at 11:00, to take her over to my place,
because she was leaving [the petitioner].” However, she received notice that
her daughter had died at 2:00 a.m. that morning.


                                         -7-
        Kenneth Winningham was a neighbor of the [petitioner] and the victim.
He testified that he was in his bedroom with a toothache when he “[saw] this
big flash and hear[d] a big racket.” He stuck his head out his window and saw
the trailer on fire. He said, “On the front side of it, it was really blazing really
bad,” describing the living room area of the trailer. Mr. Winningham then ran
outside toward the burning trailer. He saw the [petitioner] in the back yard,
and he saw Mr. Tracey across the road on “a little graveled road that goes into
the trailer park.” Mr. Winningham “asked [the petitioner] where [the victim]
was at, and he said his baby was gone. But the fire was blazing so high, . . .
if she was up in that part of the house, she was gone.”

       Mr. Winningham then ran to the front yard of the trailer, and when he
returned, Mr. Winningham’s roommate, Anthony Moon, was speaking with
the [petitioner]. Mr. Winningham testified that the [petitioner] said to Mr.
Moon, “Why did I do it?” Mr. Winningham did not see the [petitioner]
attempt to run back into the trailer, although he asked the [petitioner] about
saving the victim several times. After the fire department arrived, he did not
see the [petitioner] again that evening, but he thought “the arresting officers
took [the petitioner] out of there.”

        The following morning, the [petitioner] stopped by Mr. Winningham’s
trailer and asked to leave a bag of clothes at his trailer. Mr. Winningham
testified that the [petitioner]’s demeanor was “[j]ust calm.” He testified,
“[The petitioner] said that, if a shorted wire or something or another, burned
the trailer, he was going to sue the trailer park, or something or another, like
in that coloration.”

      On cross-examination, Mr. Winningham stated that he was not on any
medication for his toothache that evening and that he had not been drinking
alcohol. He clarified that he stayed at the scene of the fire until the fire
department arrived.

        Michael Keith testified that he had worked as a firefighter for 22 years,
and he was employed with the Murfreesboro Fire Department and volunteered
with the Putnam County Fire Department. When he first got to the scene at
Shag Rag Road, he saw a single-wide mobile home, “approximately
three-quarters involved in fire, with fire coming from the remainder of the
other quarter, which was pretty much involved also.” Mr. Keith described the
trailer as “free burning” – the “worst” stage of a fire. From the outside of the
trailer, he could see the victim’s body in what he assumed was a bedroom.

                                        -8-
The victim’s body was found “where the least amount of fire was.” He
encountered the [petitioner] at the scene, who informed him that his girlfriend
was in the trailer. On cross-examination, Mr. Keith stated that the [petitioner]
had to be restrained by Sheriff’s deputies to prevent him from running back
into the trailer.

        William Smith testified that he owned the trailer at Shag Rag Road that
burned down in August 2005. He owned the trailer park, which was named
“Woodland Trailer Park.” He testified that the victim had rented the trailer
from him on April 2, 2005, and that she paid rent for the trailer. Mr. Smith
testified that he did not give the [petitioner], nor anyone else, permission to
burn his trailer on Shag Rag Road.

       Scott Greenwood testified at the trial. By the trial date, Agent
Greenwood had left the Tennessee Bomb and Arson Section and joined CSX
Transportation as a railroad detective. Agent Greenwood’s testimony
consisted largely of the same testimony given at the suppression hearing.

        Agent Greenwood also testified about his examination of the crime
scene after the fire had been put out. He found the victim lying on the floor.
He said, “I believe her head was at about the foot of the bed . . . or next to the
bed, and her feet were towards the head of the bed. . . . [The body] was
burned pretty badly. You . . . could still tell it was a body, but a lot of hair was
burned off. It was in pretty bad condition.” Agent Greenwood observed
“pour pattern[s]” both on the trailer’s living room floor and the kitchen
cabinets. He examined the residence for any accidental causes of fire, such
as electrical wiring, however “[a]ll of the fire patterns led [him] right back
into the floor.” Agent Greenwood found holes burned through the floor,
which indicated that a liquid accelerant had been poured and ignited in the
area. He also observed a “rainbow” in a puddle of water on the burnt floor,
which also indicated the use of an accelerant. He took a sample from the floor
to send to the Tennessee Bureau of Investigation (“TBI”) crime laboratory for
analysis. In the kitchen, he found evidence that cooking oil had been poured
as an accelerant. Agent Greenwood also found an empty gas can outside the
trailer’s front door, and he testified that the [petitioner] indicated that he used
that gas can to start the fire. He testified that he called Special Agent Robert
Watson from Knoxville to examine the scene with his trained dog.

       Agent Greenwood testified that he went to the Sheriff’s Department
after his investigation of the scene. He interviewed Mr. Tracey for

                                        -9-
approximately four hours, then Agent Whittaker interrupted this interview to
inform him that the [petitioner] had confessed. Agent Greenwood testified
that the [petitioner] said that he was upset with his financial situation and
burned down the trailer. The [petitioner] said that he “was sitting on the
couch and took a lighter, leaned over in the floor and struck the lighter, and
when he did, the flames flashed up on him and burned his arm and burned him
on the nose.” Agent Greenwood posited that the [petitioner]’s confession was
consistent with the burn patterns that he observed.

        On cross-examination, Agent Greenwood stated that he was aware that
the [petitioner] had stated to another agent that he did not start the fire. He
described the [petitioner]’s demeanor during the interview as “just kind of .
. . he seemed calm. He didn’t . . . seem real upset about . . . what he was
telling me.” He admitted that he was aware that the [petitioner] had been
awake for “quite a period of time” but maintained that the [petitioner] never
indicated that he was tired. He also stated that he was aware that the
[petitioner] worked as a painter and kept paint thinner – which can be used as
an accelerant – in the trailer.

        Agent Whittaker also testified to facts substantially similar to those he
presented during the suppression hearing. He explained that he was assigned
to assist Agent Greenwood with the investigation and that he was speaking
with the [petitioner] when he confessed. He said, “Basically we sat down and
started talking about the fire, and [the petitioner] broke down and started
explaining that he had set the fire.” He stated that the [petitioner] “became
emotional.” Agent Whittaker had spoken with the [petitioner] for five to ten
minutes when he “broke down,” and, at that point, Agent Whittaker stopped
the [petitioner] and found Agent Greenwood. The State introduced the
[petitioner]’s written statement into evidence through Agent Whittaker’s
testimony and presented it to the jury.

       Agent Robert Watson of the Bomb and Arson Section testified that he
was a certified fire investigator and handler of a hydrocarbon-detection dog.
He testified that he had been with his dog since 2000, and he had taken her to
“hundreds” of fire scenes. He “works” his dog 365 days a year, and he said,
“There are 2730 some odd distractors that she had been checked off on.”
Agent Watson testified that he arrived at the scene per Agent Greenwood’s
request. His dog “alerted in two different areas, indicating . . . that there was
an ignitable liquid in the floor area.” He cut samples from the floor where the
dog alerted for later analysis by the TBI. On cross-examination, Agent

                                      -10-
Watson clarified that his dog was not trained to alert on “accelerants,” but she
was trained to alert on “hydrocarbon,” which is a component of an ignitable
and/or combustible liquid.

       Agent Randall Kirk Nelson of the microanalysis unit of the TBI crime
laboratory analyzed the fire debris to identify the presence of any ignitable
liquids. He stated that the sample provided by Agent Greenwood “revealed
the presence of turpenes, which are present in turpentine and occur naturally
in some wood products.” However, he found that the samples from Agent
Watson “revealed the presence of an evaporating gasoline-range product.
Products in this range include all brands and grades of automotive fuels,
including gasohol.” He explained that this “evaporating gasoline-range
product” could not be paint thinner, because, although an accelerant, paint
thinner is a wholly different classification.

        Doctor Amy R. McMaster testified that she was an employee of
Forensic Medical, the company hired to perform the autopsy on the victim.
Doctor Wayne Kurz, a training physician, performed the autopsy under Doctor
McMaster’s supervision. She stated, “The cause of death is officially listed
as smoke inhalation and thermal injuries.” She testified that Doctor Kurz
“estimated . . . about 90 percent of [the victim’s] total body surface area was
burned.” The victim had “[f]ull thickness burns” that were located “down the
entire depth of the skin and sometimes even deeper.” Doctor McMaster
testified that “soot” was found in the victim’s airway, “which is evidence of
smoke inhalation.” She explained that the victim “was alive and breathing at
the time the fire was going.” A test of the victim’s blood showed a 94 percent
carbon monoxide level. Doctor McMaster testified that the average healthy
adult maintains a carbon monoxide level of less than five percent and that the
victim’s elevated carbon monoxide level indicated significant soot or smoke
inhalation.

       Doctor McMaster also testified that the victim had a .28 percent blood
alcohol concentration. The victim also had tetrahydrocannabinol (THC) and
carboxy THC in her blood. Other drugs in the victim’s system included
promethazine (used for nausea, vomiting, and as a sedative), olanzapine (used
as an antipsychotic drug for bipolar and schizophrenia), and noratriptyline, a
metabolite of amitriptyline (used as an antidepressant). She stated that these
drugs did not contribute to the victim’s death. On cross-examination, she
stated that all of the legal drugs found in the victim’s blood, except the
olanzapine, were “within the therapeutic range.”

                                      -11-
               The sole defense witness was Sandra Garza, who lived at trailer “J” in
       the trailer park. She testified that, on the night of the fire, she “had been out
       kind of late.” She stated, “When I got back in, ten, or maybe even less than
       ten minutes, [the petitioner] came to my door and knocked on it. I didn’t want
       to open because it was late, and it scared me, because he knocked really hard
       on the door. And I asked who it was, and he said, ‘It’s your neighbor.’ . . . I
       went ahead and opened the door.” She stated that the [petitioner]’s “hair . .
       . was kind of wild, and he was dirty.” The [petitioner] asked her for a fire
       extinguisher, but she did not have one. Ms. Garza testified that the
       [petitioner] was “really desperate” and that “he left running.” She “looked at
       his trailer, and [she] saw that flames were coming out of the door and
       window.” She testified that the [petitioner] ran toward the front of the
       burning trailer. Ms. Garza stated that “all” of the neighbors were outside.
       Before the fire department arrived, she saw the [petitioner] “was trying to get
       back in, and he was shouting . . . his wife was inside” while the neighbors
       held him back. Ms. Garza testified that the police never approached her to
       speak about the events of that night.

Id. at *1-8.

        The petitioner filed a pro se petition for post-conviction relief on May 21, 2010, and,
after the appointment of counsel, an amended petition was filed. In his petitions, the
petitioner raised numerous allegations of ineffective assistance of counsel, as well as a free-
standing constitutional claim that he was denied the right to trial by a fair and impartial jury.
The post-conviction court conducted an evidentiary hearing, at which Cynthia Sullivan, a
custodian of records for Cookeville Regional Medical Center, presented the petitioner’s
hospital medical records from August 8, 2005. Likewise, Tommy Copeland of the Putnam
County Emergency Medical Services (“EMS”) presented the petitioner’s EMS records from
August 8, 2005.

        Dr. James William Mullen testified that he treated the petitioner in the emergency
room (“ER”) of Cookeville Regional Medical Center on August 8, 2005. Dr. Mullen said
that the petitioner arrived around 2:10 a.m. and was discharged at 6:15 a.m. The petitioner
was brought to the hospital due to “difficulty in breathing and exposure to smoke and
flame.” The petitioner had a blood alcohol level of .16 when he arrived. The petitioner was
hyperventilating, for which he was given a breathing treatment in the ER, in addition to two
treatments he received before arriving at the hospital. He was prescribed an inhaler and
antibiotics at discharge. Dr. Mullen recalled that he was able to communicate with the
petitioner about his condition and treatment, and the petitioner appeared to have no problem
understanding the doctor or following his directions.

                                              -12-
        Jason Sparks, a paramedic with Putnam County EMS, testified that he responded to
the burning house trailer around 1:00 a.m. on August 8, 2005. Sparks stated that he noted
in his report that the petitioner tried to re-enter the trailer to get the victim, who was still
inside. He also noted in his report that the petitioner “was very upset and had to be
restrained with handcuffs.” Sparks said that he did not recall an odor of gasoline on the
petitioner. He recalled that the petitioner initially refused treatment and transport to the
hospital but eventually agreed to both.

        Randy Brown of the Putnam County Sheriff’s Department testified that he responded
to the scene of the fire but did not recall much of what occurred. After reviewing his report,
Brown recalled that he had to restrain the petitioner at some point from trying to go back
into the burning trailer.

         The petitioner testified that counsel did not introduce his medical records or call any
medical personnel at the suppression hearing to testify that the petitioner had a .16 blood
alcohol concentration although he discussed it with counsel “numerous times.” Counsel
never told the petitioner how he was going to proceed and, instead, kept focusing on the
statement the petitioner had given to police. The petitioner wanted counsel to put on
evidence of his intoxication, injuries, and sleep-deprived state in support of suppression of
his statement. Counsel also did not put on any evidence at trial about the petitioner having
to be restrained from going back into the burning trailer. Counsel did not offer any evidence
at trial to show the jury that the petitioner’s statement should not be believed.

       The petitioner stated that he gave three other statements after he left the hospital in
which he denied setting the fire. He talked to counsel about putting those other statements
into proof, but counsel never did so. The petitioner discussed with counsel obtaining an
expert to determine the cause of the fire or help him prepare for cross-examination of the
State’s witnesses, but counsel told him that getting an expert “would be a waste of time
because of the statement.” The petitioner said that counsel was deficient in his cross-
examination of one of the State’s witnesses about the use of an accelerant, “pour patterns,”
and “char.” Counsel also did not question another witness concerning why two samples
from the fire scene were not taken to the Tennessee Bureau of Investigation (“TBI”) crime
laboratory for testing until almost three weeks later.

        The petitioner testified that, after he was released from the hospital at 6:15 a.m., he
took a taxi back to the trailer park. He gave statements to three different people at the trailer
park, denying that he had set the fire in each of them. He left the scene that afternoon
around 1:00 p.m. to have his prescriptions filled, and he drank a 40-ounce beer while he was
out at approximately 1:15 or 1:30. He was then taken to the criminal justice center around
2:00 or 2:30. He had not slept all day and was tired. Later, he gave a statement to Agent

                                              -13-
Whittaker.

        The petitioner testified that counsel questioned Agent Whittaker at trial about the
petitioner’s lack of sleep and demeanor, but he did not “push[] the fact that” the petitioner
was not given his inhaler or bring up exactly how long the petitioner had gone without sleep.
Counsel did not question Agent Whittaker at trial concerning Whittaker’s testimony at the
suppression hearing that the petitioner “was very emotional and . . . told him [he] needed
[his] inhaler.”

       The petitioner testified that counsel’s closing argument at trial was against his interest
because counsel “was more worried about pointing out the fact that [the petitioner] didn’t
intend to hurt [the victim] or kill her than trying to disprove the arson,” and intent to kill the
victim was irrelevant to a felony murder charge. Counsel failed to argue to the jury in
closing or at the motion to suppress the voluntariness of the petitioner’s statement and that
he had given other statements prior to drinking the 40-ounce beer.

       The petitioner testified that counsel, in a very short opening statement, did not
mention that the petitioner’s statement to police was not voluntary, that there was a delay in
the lab results, or mention the issues concerning testimony about the use of an accelerant.
He stated that counsel did not think that one juror needed to be removed from the jury after
the juror’s acquaintance with the victim’s brother was brought out, even though the
petitioner felt otherwise. The petitioner said that counsel did not question any of the
witnesses about whether the petitioner had an odor of gasoline about him.

        On cross-examination, the petitioner acknowledged that he testified at the suppression
hearing concerning his state when he gave the statement and that an officer testified
concerning the petitioner’s blood alcohol concentration at the hospital. He admitted that he
had no problem communicating with the doctor at the hospital and understanding his
instructions and that the only thing that occurred between that time and his later statement
to police was his drinking a 40-ounce beer. He acknowledged that one of his neighbors
testified on his behalf at trial that he was distraught and upset at the time of the fire. The
petitioner acknowledged that the trial judge made the final decision to not remove the juror,
having determined that the juror could be fair.

       Counsel testified that proof of the petitioner’s intoxication came in through testimony
of one of the police officers. In addition, the petitioner said in his statements that he was not
drunk so counsel was not going to “put somebody on the stand that says he’s intoxicated
when he’s saying all during the hearing he’s not drunk[.]” Counsel said that he did not
subpoena anyone to testify that the petitioner tried to go back into the burning trailer because
he “found no evidence of that[.]” He did not think that any report from Officer Brown

                                              -14-
saying that the petitioner was handcuffed to keep him from entering the burning trailer “was
necessary to show to a jury as part of the trial tactics.” Counsel denied that the petitioner
asked him to subpoena any doctors, nurses, EMS workers, or reporting officers.

        Asked about his arguing in closing that the petitioner did not intend to kill the victim,
counsel explained that he “argue[d] plain old common sense . . . that [the petitioner] didn’t
intend to do anything . . . that night as it relates to killing her.” Counsel testified that he did
not recall the petitioner’s asking him to obtain an expert witness on the cause of the fire, nor
did he recall contacting any experts to help him with the arson reports. He acknowledged
that an expert would be helpful to assist in cross-examining the State’s witnesses where there
is an issue of what caused the fire, but he “wouldn’t say that [he] couldn’t properly cross-
examine them[.]” He did not see anything that he could take to the judge to say they needed
an expert because there was not an issue about whether it was an arson.

        With regard to the juror issue, counsel testified that it would have been a “problem”
to have a juror who had played golf with the victim’s brother, but it was for the court to
decide. Counsel said that he prepared a witness list, which he discussed with the petitioner.
Counsel stated that it was a trial tactic to not bring up that the petitioner gave earlier
statements saying that he did not set the fire because bringing up the contradictory
statements would make it look to the jury like “you’re not telling the truth[.]” Counsel said
that he was relying on the petitioner’s being intoxicated for suppression of the statement, but
the petitioner got “on the stand[] and he said he wasn’t intoxicated. So . . . he kind of shot
himself in the foot there[.]”

        Counsel testified that he was “certain” he would have investigated whether anyone
smelled gasoline on the petitioner that night but, noting that the petitioner was a painter by
trade and would have been around paint thinner and other products, “[y]ou might get an
answer you really didn’t want to get in that situation.” Counsel said that sleep deprivation
could have been an issue in whether the petitioner’s statement was voluntary, but he “felt
like alcoholism was more important[.]”

        On cross-examination, counsel testified that he and the petitioner went over the list
of potential witnesses, and he attempted to locate all those witnesses but was only
successfully able to locate Ms. Garza, who testified that the petitioner was trying to get back
into the burning house trailer. Counsel said that, even after hearing Dr. Mullen’s testimony
at the evidentiary hearing, he did not believe it would have helped in any way at trial and
actually thought it could have hurt to emphasize the petitioner’s intoxication to such a great
extent. He also thought that Dr. Mullen’s testimony concerning the injuries the petitioner
suffered would have been consistent with injuries of someone who had just set a fire.


                                               -15-
        Counsel stated that he was not aware of any expert opinion that would have helped
him in this case because the petitioner’s admission to starting the fire was consistent with
the testimony of the State’s witnesses. Counsel said that he cross-examined the witnesses
from the fire marshal’s office and, although he could not recall, was sure he would have
challenged the fire dog’s qualifications.

       Agent Greg Whittaker, with the State of Tennessee Bomb and Arson Unit, testified
that he helped investigate the fire in this case. When he arrived to the scene, the fire had
already been extinguished. Asked if the home was destroyed, he stated that, from “an
investigator’s view, . . . the home was in pretty good shape.” He did not personally take any
samples or investigate the electrical system. Later that afternoon, Agent Whittaker, along
with Detective Burgess, interviewed the petitioner at the justice center. Agent Whittaker
acknowledged that, at trial, he testified that the petitioner’s demeanor was “‘Good’” during
the interview but had testified at the suppression hearing that the petitioner became
emotional and started crying. Agent Whittaker recalled that the petitioner became emotional
after he admitted to waking up and setting the fire, but he did not recall him crying.

        Agent Whittaker stated that part of his job was to take samples from fires and that it
took anywhere from three days to two weeks to deliver the samples to the TBI crime lab.
He explained that, during the interim, the samples would be secured in an evidence locker
in the rear of his vehicle and that there would be no danger of contamination or evaporation
with the method of storage they used. He said that all of the other arson investigators
followed the same guidelines. He stated that he observed Agent Watson take the samples
in this case, but he did not specifically know where Agent Watson stored them.

        Agent Whittaker testified that the electrical fixtures did not appear to be demolished
in the trailer, and he recalled another agent “working in the electrical from the area of origin
to the end of the home that was in the best condition, and there was no beading or any faulty
wiring found.” He explained that they determined the point of origin by looking at the area
that was most consumed when the fire department arrived on the scene. He acknowledged
that a fire could originate in an area other than the area of heaviest damage due to air drafts
or ventilation but said that, in this case, “it was evident that the fire had started on the
opposite end of the house from where the victim was found.” Asked whether he agreed with
the National Fire Association treatise concerning use of the phrase “pour pattern,” Agent
Whittaker said that he did not agree that the phrase “pour pattern” should be avoided.

       Agent Scott Greenwood testified that he was the lead investigator in this case. He
recalled that the petitioner returned to the scene after he left the hospital and that some beer
had to be taken away from him. He said that the sample he took from the fire scene would
have been locked in the back of his car prior to transport to the crime lab. Agent Greenwood

                                             -16-
had no knowledge of what Agent Watson did with the samples he took at the same time or
why they were turned in to the lab so much later than Agent Greenwood’s. Agent
Greenwood said that the area of heaviest damage is generally where the fire originated, but
that is not always the case. He also said that the term “pour pattern” should not necessarily
be avoided and “was right on target” in this case. Agent Greenwood stated that he examined
the stove and the wiring in the entire house. He said that the petitioner confessed to pouring
gasoline on the living room floor, and “the fire pattern supported a fire starting in the living
room floor.”

       Randall Nelson, a forensic scientist with the TBI crime lab, testified that he received
three samples in this case. He received the first sample from Agent Greenwood on August
10, 2005, and testing of it did not reveal any gasoline range product. The other two samples
were received from Agent Watson on August 29, 2005, even though they were listed as
having been taken on August 8, 2005. He had no knowledge of where the samples were
stored before they were brought to the lab. However, he said that the samples could be
stored for a significant period of time without damage if they were properly collected and
placed in an appropriate container. Moreover, he did not observe any damage to the air-tight
containers in which the samples were brought to him.

        Nelson testified that analysis of both of the samples “revealed the presence of an
evaporated gasoline range product,” which included “all brands and grades of automotive
fuels, including gasohol.” Nelson said that it was not uncommon for one sample to be
negative and one sample to be positive even if they were taken from the same approximate
area. He also explained that Agent Watson’s samples were taken with the use of a scent-
dog, and dogs “have the ability to sniff out . . . those vapors really well.” He stated that it
did not concern him that samples two and three arrived twenty-one days after the first sample
because “these guys work out of different places, and . . . they don’t always come to
Nashville every day, and so it wouldn’t be unusual for someone to . . . bring their samples
in when they . . . have business in town.”

       After the conclusion of the hearing, the post-conviction court entered a written order
in which it denied the petition on grounds that there was no showing that counsel’s
representation was constitutionally deficient or that there was a reasonable probability that
the result of the proceeding would have been different.

                                         ANALYSIS

       The petitioner argues he received the ineffective assistance of counsel, specifically
asserting that counsel rendered ineffective assistance by: (1) failing to request that a juror
be removed from the jury; (2) failing to present certain proof at the motion to suppress; (3)

                                             -17-
failing to present certain proof at trial; (4) failing to obtain an expert to aid in the cross-
examination of the State’s experts and failing to properly cross-examine said experts; (5)
failing to make a sufficient opening statement; and (6) failing to make a sufficient closing
argument and including an irrelevant statement concerning his lack of intent to kill in his
closing argument. He asserts that, if none of the above bases for relief entitle him to a new
trial, he is nevertheless entitled to a new trial due to the cumulative effect of counsel’s errors.
As an independent issue, the petitioner argues that he was denied his right to a trial by a fair
and impartial jury due to one juror’s remaining on the jury.

       Post-conviction relief is available to a petitioner who establishes that his or her
conviction or sentence is void or voidable because of an abridgement of a constitutional
right. Tenn. Code Ann. § 40-30-103. The post-conviction petitioner bears the burden of
proving his allegations by clear and convincing evidence. Id. § 40-30-110(f). When an
evidentiary hearing is held in the post-conviction setting, the findings of fact made by the
post-conviction court “are entitled to substantial deference on appeal unless the evidence
preponderates against those findings.” Fields v. State, 40 S.W.3d 450, 456 (Tenn. 2001); see
also Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996). Where appellate review is of
purely factual issues, the appellate court should not reweigh or reevaluate the evidence. See
Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, review of a post-conviction
court’s application of the law to the facts of the case is de novo, with no presumption of
correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective
assistance of counsel, which presents mixed questions of fact and law, is reviewed de novo,
with a presumption of correctness given only to the post-conviction court’s findings of fact.
See Fields, 40 S.W.3d at 458; Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

                            I. Ineffective Assistance of Counsel

        The right to effective assistance of counsel is safeguarded by the Constitutions of both
the United States and the State of Tennessee. See U.S. Const. Amend. VI; Tenn. Const. art.
I, § 9. Ordinarily, to establish that he was denied the effective assistance of counsel, the
petitioner has the burden to show both that trial counsel’s performance was deficient and that
counsel’s deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland standard
is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth

                                               -18-
       Amendment. Second, the defendant must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the defendant of a fair trial, a trial whose result is reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The
reviewing court must indulge a strong presumption that the conduct of counsel falls within
the range of reasonable professional assistance, see Strickland, 466 U.S. at 690, and may not
second-guess the tactical and strategic choices made by trial counsel unless those choices
were uninformed because of inadequate preparation. See Hellard v. State, 629 S.W.2d 4, 9
(Tenn. 1982). “The benchmark for judging any claim of ineffectiveness must be whether
counsel’s conduct so undermined the proper functioning of the adversarial process that the
trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686.

       The prejudice prong of the Strickland test is satisfied by showing a reasonable
probability, i.e., a “probability sufficient to undermine confidence in the outcome,” that “but
for counsel’s unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694.

       Courts need not approach the Strickland test in a specific order or even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” 466 U.S.
at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either deficiency or
prejudice provides a sufficient basis to deny relief on the ineffective assistance claim”).

                                     A. Removal of Juror

        The record shows that, prior to the court’s lunch recess during trial, the court
instructed the jury, among other things, that it was not to talk with anyone about the case or
have contact with anyone “who might have some interest in the case[.]” After the recess,
one juror informed the court that he had run into a “casual” acquaintance during the break
and discovered that the acquaintance was the brother of the victim. The juror explained to
the court that he was acquainted with the victim’s brother because they had a mutual friend
and had gone golfing together one time three or four years prior. In response to questioning
by the court, the juror said that he and the victim’s brother had no conversation about the
case and that their acquaintance would have no bearing on his ability to decide the case
fairly and impartially. Counsel followed up with questions to confirm the attenuated nature

                                               -19-
of the acquaintance and that it would not impact the juror’s decision in the case.

       The petitioner argues that he received the ineffective assistance of counsel due to
counsel’s failure to request that the juror be removed from the jury. As to this issue, the
post-conviction court found that “[t]here is no proof of any prejudice to petitioner resulting
from trial counsel’s failure to ask that the juror be removed.” We agree. The juror’s
acquaintance with the victim’s brother was casual and not ongoing. It was for the court to
decide whether the juror should remain on the panel, and, after questioning, the court
determined that the juror would be fair and impartial. There has been no proof offered to
show that the juror was anything but fair and impartial. The record supports the post-
conviction court’s determination.

                             B. Proof at Motion to Suppress

       The petitioner argues that he received the ineffective assistance of counsel due to
counsel’s failure “to produce witnesses and documents” at his motion to suppress to show
that his statement was involuntary. Specifically, he asserts that proof of his .16 blood
alcohol content, as well as his “difficulty breathing” and “exposure to smoke” should have
been offered through testimony from Dr. Mullen, the treating emergency room physician.
He also asserts that Jason Sparks, a paramedic, should have been called to testify that the
petitioner “had burns to his body and was so upset [he] had to be restrained with handcuffs
from going back inside the burning trailer.” As detailed above, the petitioner offered
testimony from both of these individuals at the evidentiary hearing.

       With regard to this issue, the post-conviction court found that “[n]othing presented
in the medical proof through the emergency room physician and the EMS records would
suggest that petitioner[’]s condition some twelve (12) hours after discharge from the
emergency room would have prevented him from voluntarily and knowingly giving his
confession.” Thus, the court concluded that “failure to call these medical personnel for the
suppression hearing was of no consequence [as] [t]heir testimony would not likely have
changed the ruling of the court on allowing the confession to be admitted.”

        The record supports the post-conviction court’s determination. Dr. Mullen testified
at the evidentiary hearing that the petitioner’s blood alcohol content was .16 when he arrived
around 2:00 a.m., and he was discharged four hours later. The doctor said that he was able
to communicate with the petitioner about his condition and treatment and that the petitioner
appeared to have no problem understanding him or following his directions. There is simply
no proof from Dr. Mullen’s testimony or the EMS records that would suggest the
petitioner’s condition more than twelve hours after discharge from the emergency room and
sixteen hours after his blood alcohol content was tested would have prevented him from

                                             -20-
knowingly and voluntarily giving his statement of confession. In addition, counsel testified
at the evidentiary hearing that the petitioner testified at the suppression hearing that he was
not intoxicated, even though intoxication was the basis they were using to seek suppression.
Therefore, the petitioner undermined his own case for getting his statement suppressed,
making it even less probable that Dr. Mullen’s testimony or the EMS records would have
changed the outcome of the hearing.

        We turn next to the petitioner’s assertion that testimony from Jason Sparks should
have been offered at the suppression hearing to show that he had to be restrained from going
back inside the burning trailer. The petitioner has failed to prove how this testimony would
have possibly changed the court’s decision concerning the voluntariness of the petitioner’s
statement, given approximately eighteen hours after the interaction with Sparks, especially
in light of testimony from Agent Greenwood that the petitioner appeared calm at the time
of the statement. Thus, we discern no prejudice caused by counsel’s failure “to produce
witnesses and documents” at the motion to suppress.

                                     C. Proof at Trial

        The petitioner argues that he received the ineffective assistance of counsel due to
counsel’s failure “to produce witnesses and documents at trial for the jury to consider.” He
asserts that testimony and records concerning his blood alcohol content and injuries should
have been presented to the jury for it to “consider . . . in the weight [it] gave to the
[petitioner]’s statement[.]” He also asserts that testimony from Jason Sparks, the paramedic,
and Officer Randy Brown should have been offered to show that he had to be restrained
from trying to get back into the burning trailer and that he did not smell of gasoline, which
“would have been important in the jury’s decision as to whether [the petitioner] caused the
fire.”

        With regard to evidence concerning the petitioner’s blood alcohol content and
injuries, as determined above with regard to the motion to suppress, we do not see how such
evidence would have had any impact on the “weight” the jury gave to the petitioner’s
statement, which was given more than twelve hours after he left the hospital. Thus, the
petitioner has failed to show prejudice. With regard to counsel’s failure to call Sparks and
Officer Brown to testify concerning the petitioner’s having to be restrained, we likewise
discern no prejudice because evidence of such was offered through other witnesses. On
cross-examination, Michael Keith, a firefighter with the Murfreesboro Fire Department and
volunteer with the Putnam County Fire Department, testified that the petitioner “had to be
restrained by Sheriff’s deputies to prevent him from running back into the trailer.” Virga,
2009 WL 537560, at *5. In addition, Sandra Garza, one of the petitioner’s neighbors,
testified that, on the night of the fire, the petitioner, who was highly upset, knocked hard on

                                             -21-
her door, asking for a fire extinguisher, and that she also saw him trying to get back into the
burning trailer. Id. at *8.

                                   D. Expert Witnesses

       The petitioner argues that he received the ineffective assistance of counsel due to
counsel’s failure to properly cross-examine the State’s expert witnesses and failure to obtain
an expert to aid in cross-examination of the State’s expert witnesses. He asserts that counsel
needed guidance from a fire or arson expert in order to properly cross-examine the State’s
fire experts. Along the same lines, he asserts that several areas of the State’s fire experts’
testimony should have been questioned; namely, the delay in sending two of the samples
from the fire to the TBI for testing, other possibilities for the point of origin, when the
samples were taken in relation to the removal of ash and debris, use of the term “pour
pattern,” and indicators that an accelerant was used.

       As to this issue, the post-conviction court found that the “petitioner did not present
any evidence which would call into question [the State’s experts’] findings and conclusions.
Again[,] counsel could have possibly asked more aggressive questions or presented an
expert to explain an opposing point of view, but this court does not believe failure to do so
was ineffective.”

       At the evidentiary hearing, the petitioner questioned the State’s experts using
information from a National Fire Association publication about use of the term “pour
pattern” and indicators that an accelerant was used. The witnesses did not agree with post-
conviction counsel that the publication was authoritative, deeming it only an opinion, and
they explained why they believed an accelerant was used and why the term “pour pattern”
was on-point in this case. They also explained how the point of origin was determined. In
addition, the TBI scientist explained that it was not unusual for samples to arrive at the lab
some time after being taken from a scene. We simply cannot conclude that the petitioner has
established a reasonable probability that the outcome of the trial would have been different
had counsel conducted a more thorough cross-examination or hired an expert to assist him
in cross-examination. The State’s experts testified as to what caused the fire and their
reasons for reaching that conclusion, and the petitioner’s statement was consistent with the
experts’ findings. He has not presented a witness in the post-conviction proceeding to rebut
the State’s experts’ testimony.

                                  E. Opening Statement

      The petitioner argues that he received the ineffective assistance of counsel due to
counsel’s failure to make a sufficient opening statement to the jury. He asserts that, in

                                             -22-
addition to being very short, the opening statement was defective in that counsel did not
prepare the jury for it to consider reasonable doubt, did not “impress the jury with the
testimony that . . . could have been presented concerning the [petitioner]’s condition and
what [he] had been through prior to his statement,” did not suggest that the statement was
involuntary, referred to the statement as a confession, and did not “prepare the jury to
consider flaws in the State’s expert witnesses’ testimonies.” In support of his argument, the
petitioner relies on State v. Zimmerman, 823 S.W.2d 220 (Tenn. Crim. App. 1991).

        We initially note that Zimmerman is distinguishable from the present case because
Zimmerman presented a situation where counsel promised the jury that the defendant would
testify in support of a certain defense, but the defendant did not testify and counsel
essentially abandoned a defense mid-trial. Id. at 225-26. Here, counsel’s opening statement
touched on the petitioner’s being awake for a long period of time prior to giving his
confession and his attempting to go back in the burning trailer to rescue the victim,
indicating his lack of an intent to kill the victim. Counsel’s opening statement, albeit short
and direct, was consistent with his theory of defense and informed the jury of evidence he
could prove. In addition, counsel’s referring to the petitioner’s statement as a “confession”
could reasonably be viewed as a trial tactic to lessen its impact on the jury. We cannot
conclude that counsel’s opening statement fell below an objective standard of
reasonableness or that there is a reasonable probability that the outcome of the trial would
have been different had a longer or more detailed opening statement been given.

                                    F. Closing Argument

       The petitioner argues that he received the ineffective assistance of counsel due to
counsel’s “failing to make a sufficient closing argument to the jury” and including an
irrelevant statement that the petitioner did not intend to kill the victim. The petitioner asserts
that counsel should have pointed out that there could have been another cause for the fire,
should have discussed the delay in the delivery of two of the samples to the TBI lab, and
should have talked about the petitioner’s condition at the time of his statement and why the
statement should not be given credibility. The petitioner also asserts that counsel argued
irrelevantly in closing that the petitioner did not intend to kill the victim, which had no
bearing on a felony murder charge.

        We have reviewed the closing argument given by counsel and cannot determine that
the petitioner received the ineffective assistance of counsel in this regard. Although the
closing argument was perhaps not as thorough as the petitioner, in hindsight, would have
liked, counsel appealed to the jurors’ “common sense and humanity,” while also positing
another possible cause for the fire (that the victim may have started it while under the
influence and taking prescription medication) and reiterating how the petitioner tried to go

                                              -23-
back into the burning trailer. All of the evidence the petitioner wishes counsel had reiterated
during closing was before the jury, and we cannot conclude that a more extensive closing
argument would have changed the outcome of the proceeding.

       We also cannot conclude that counsel rendered ineffective assistance with regard to
his closing argument concerning the petitioner’s intent. Counsel testified at the evidentiary
hearing that he “argue[d] plain old common sense . . . that [the petitioner] didn’t intend to
do anything . . . that night as it relates to killing her.” It appears that counsel’s strategy in
arguing such was to minimize the petitioner’s culpability in the minds of the jurors. In any
event, we cannot conclude that counsel’s closing argument negatively affected the outcome
of the trial. The jury heard proof at trial of the evidence of arson and that the petitioner
confessed to starting the fire. In light of such proof, we see no reasonable probability that
the outcome of the trial would have been different had counsel argued differently.

                                   G. Cumulative Errors

        The petitioner argues that he was denied the effective assistance of counsel due to the
cumulative effect of counsel’s errors. The petitioner is merely resubmitting the issues he has
already presented, and we respectfully disagree with his assertion that he is entitled to a new
trial based on cumulative error.

                          II. Trial by a Fair and Impartial Jury

       The petitioner argues that he was denied the right to a fair and impartial jury because
of one juror’s remaining on the panel. He cites Hyatt v. State, 430 S.W.2d 129 (Tenn.
1967), in support of his assertion that he “was entitled to a jury that was free of even a
suspicion of bias and prejudice.” Hyatt involved a situation where a juror had past personal
experience with the defendant, which included the juror’s “‘procur[ing] a search warrant’”
against the defendant because the juror suspected the defendant was supplying the juror’s
son-in-law with whiskey. Id. at 129-130. The circumstances concerning the juror in the
present case differ drastically from those in Hyatt. Upon review, we fail to see the remotest
suggestion of a suspicion of bias and prejudice in the juror’s past, attenuated acquaintance
with the victim’s brother. The petitioner has not proven, by clear and convincing evidence,
that he was denied the right to a fair and impartial jury.

                                       CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the denial of the



                                              -24-
petitioner’s petition for post-conviction relief.



                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                             -25-